Citation Nr: 0212202	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-31 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


(An additional issue of entitlement to service connection for 
an undiagnosed illness manifested by night sweats, chronic 
fatigue, and joint pain will be the subject of a later Board 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served with the Army National Guard and had a 
period of active duty from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a May 1995 RO rating decision which 
denied service connection for PTSD.  The Board remanded this 
issue in September 1998.  The veteran also appeals from a 
March 2000 RO decision which denied service connection for 
tinnitus.  In June 2002 the veteran testified at a Board 
videoconference hearing 

(The Board notes that an additional issue of entitlement to 
service connection for an undiagnosed illness manifested by 
night sweats, chronic fatigue and joint pain will be the 
subject of a later Board decision which will be issued after 
the Board completes development of evidence on such issue.)


FINDINGS OF FACT

1.  During service the veteran did not engage in combat, 
although there is sufficient verification of a service 
stressor, and the service stressor led to currently diagnosed 
PTSD.

2.  Tinnitus began after the veteran's active duty and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f) (2001).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the Army National Guard, including a 
period of initial active duty for training from June to July 
1982.  

Service records show that the veteran was ordered to active 
duty in the Army from September 1990 to June 1991 in support 
of Operation Desert Shield/Storm and was stationed in Saudi 
Arabia in Southwest Asia from November 1990 to May 1991.  He 
was assigned to the 1122nd Trans Co and his primary MOS 
(military occupational specialty) was motor transport 
operator.  He received several decorations; however, none 
evince combat duty.  He received imminent area pay while 
stationed in Southwest Asia.

Service medical records are negative for any complaint or 
finding of PTSD or tinnitus.  In April 1991 the veteran had 
impacted cerumen removed from both ears.

In September 1994 the veteran underwent a Persian Gulf 
Registry Examination.  On the Persian Gulf Registry Code 
Sheet it was noted that he complained of hearing problems.  
On his report of Medical History, he responded "yes" to 
having ear trouble, hearing loss, and nervous trouble.  

On VA examination in November 1994 the veteran reported an 
acute onset of deafness in the left ear in 1990 after firing 
a MP-16 repeatedly one day, and claimed he was evaluated at 
sick call, wax was removed from the ear, and his hearing 
returned.  He reported no history of ear trauma.  The 
diagnoses included hearing loss on left by history with 
questionable perforated tympanic membrane.

On VA examination in January 1995 the veteran reported that 
just before the ground war began, he got lost in the desert 
one night.  He said he had been sent with two others to bring 
food to units that had already been positioned, was following 
a truck, and ended up getting lost all night.  He said he was 
scared and nervous and thought his life was lost.  He 
reported that once the ground war started, since they were 
with the 82nd Airborne, there were bombs shooting overhead, 
but he did not have to fire his weapon.  The diagnosis was 
chronic PTSD.

In a September 1995 statement the veteran reported three 
stressors that occurred during his service in Southwest Asia:  
being lost all night in the desert after being assigned to 
transport food to troops in the desert, the constant 
transportation of bombs and the danger of moving bombs, and 
driving past body parts on the ground.

VA treatment records dated from November 1994 to May 1995 
show that the veteran received treatment for his depression, 
anger, and PTSD symptoms in the mental health clinic.

Vet Center records show that the veteran's first visit was in 
May 1995 and he reported his duties in the war zone involved 
driving a truck and transporting troops and munitions.  He 
claimed he was exposed to friendly or hostile fire 
infrequently and that he jumped in an Iraqi hole that was 
booby-trapped.  The assessment was that the veteran did 
describe some PTSD symptoms such as sleep disturbances and 
intrusive memories, which appeared to be related to his 
Persian Gulf experience, and the initial impression was 
subdiagnostic PTSD.  

In March 1996 the veteran testified at a hearing at the RO 
that his stressor event involved getting lost in the desert 
all night long.  He testified that during the ground war they 
were in Iraq and he was scared of someone shooting bombs at 
his head.  He also testified that he saw a lot of dead bodies 
and body parts laying in the desert, and that they saw a 
dying Iraqi and just left him to die.  

Received in August 1997 from the veteran's wife, children, 
and mother were statements in which they described how he had 
changed since his return from the Persian Gulf War.  Also 
received was a statement, apparently from a fellow 
servicemember, R.S., who reported that the veteran served 
with the 1122nd Transportation Unit and was attached to the 
82nd Airborne where he performed duties with grave 
registration, transported ammunition and explosives, and 
transported POWs to and from the combat zone.  

On VA examination in July 1997 the veteran described the 
incident where he was lost in the desert during the Gulf War. 
The diagnosis was chronic PTSD.  

In a November 1997 statement, R.E.M., the veteran's platoon 
leader during the time of the Desert Shield/Storm, reported 
that upon arrival to Saudi Arabia, the veteran's unit, the 
1122nd Transportation Company was assigned to the 419th 
Transportation Battalion.  The platoon leader indicated that 
the veteran was a 5 ton truck driver who performed missions 
going to the front line of defense, and these missions 
included hauling mail, food, water, and ammunition.  The 
platoon leader also reported that on some occasions drivers 
performed missions by themselves, one such mission occurred 
on the day the ground war began, at approximately 1700 hours 
the veteran was sent on a mission with members of the 82nd 
Airborne Division, and he did not return to the company area 
until approximately 0730 hours the next morning.  It was 
noted that the reason he returned the next morning was that 
he and his party were lost in the desert and could not find 
their way, and that intelligence reports showed that the 
enemy may have been in the vicinity.  On the day after the 
ground war began, the veteran was with a platoon that 
attacked an escarpment that contained approximately 450 Iraqi 
soldiers, and while at the base of the escarpment, the 
platoon was fired upon with mortars and other indirect fire.  

In July 1999 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided extracts of the Desert 
Shield/Storm history submitted by the 1122nd Trans Co, which 
showed that the unit was under the operational control of the 
82nd Abn Div during the reporting period and that the unit 
was subjected to indirect fire and probing attacks.  USASCRUR 
was unable to verify that the veteran transported remains or 
performed graves registration duties.  

In a memorandum prepared by the 1122nd Trans Co it was noted 
that they witnessed Iraqi tanks on fire after being hit by 
French attack helicopters, and that there could have been 
dead or burning bodies visible.  It was also noted that 
during the assault on the Iraqi border, the assault line 
received mortar fire, but was quickly silenced by an 82nd 
Airborne TOW vehicle, and there was one Iraqi soldier killed 
and hundreds captured.  The dead and the EPWs were 
transported to collection sites by 1122nd personnel.  In an 
After Action Report by the 1122nd Trans Co, it was noted that 
in late January 1991 the unit convoyed to the 82nd Airborne's 
TAA and once there, concentrated on perimeter defenses.  Task 
vehicles and personnel were supporting the 1st Battalion, 2nd 
Bridge in the combat trains; HHC, 2nd Brigade and the Brigade 
Supply Area; Division Headquarters as part of Taskforce 
Provider, and numerous one and two truck attachments.  In 
late February 1991, unit vehicles, in direct support of 82nd 
infantry troops, carried the first troops across the Iraqi 
border, and then moved north into Iraq, taking prisoners and 
transporting them to the Brigade.

On VA examination in September 1999 the veteran reported that 
the most traumatic thing that happened to him in the Gulf War 
was when he was lost one night in the desert.  The diagnosis 
was chronic PTSD, and the examiner noted that there did 
appear to be a link between the stressor reported by the 
veteran and the symptoms he reported.

In an April 2000 report by an otolaryngologist, Dr. Gardner, 
the impression was asymmetric sensorineural hearing loss with 
tinnitus.  It was noted that the veteran reported decreased 
hearing in his left ear and occasional tinnitus in the left 
ear that had been present for years.  He gave a long history 
of noise exposure.  He reported that his hearing problems 
seemed to get worse when he was on active duty during the 
Gulf War.

On VA examination for PTSD in April 2000, the diagnosis was 
chronic PTSD, and the examiner noted that there did appear to 
be a link between the stressor reported by the veteran and 
the symptoms he reported.

In a February 2001 statement, a fellow servicemember B.J.S. 
reported that he served with the veteran in Saudi Arabia, and 
indicated that the veteran became lost from the group and 
when he was found the veteran reacted in a violent manner.  
B.J.S. also reported that at times the veteran had raging 
fearful behavior, could not relate to the others, wanted to 
leave and go home, and was not able to perform his duties up 
to his previous standards.  

In a May 2001 letter, Dr. Sims diagnosed PTSD and in August 
2001 Dr. Sims opined, based on the veteran's history, that 
there had been a marked change in his psychological 
functioning due to his experiences during the Gulf War.  

Received in September 2001 was a statement from a fellow 
servicemember, W.S., who served with the veteran in the Gulf 
War and had known the veteran for about 20 years.  W.S. 
reported that the veteran was lost from their group all night 
and when he was located he reacted in a violent manner.  W.S. 
said he noticed that the veteran's actions were not the same 
after he was lost, and also noted that the veteran had 
problems with his ear while they were in Saudi Arabia.  

In August 2001, another fellow servicemember, J.L.L., 
reported he concurred with W.S. and claimed that the 
veteran's combat readiness and overall attitude were below 
Army standards when he returned to his squad and that he had 
discipline problems from that point on and never seemed to 
regain his military bearing and composure.

In a September 2001 letter, Dr. Sims reported that he saw the 
veteran for follow-up for his diagnosis of PTSD that was 
directly related to his military service.  

In June 2002 the veteran testified at a Board videoconference 
hearing.  He testified that he was a truck driver in the 
military and that he drove trucks approximately 13 years 
before hearing protection was implemented.  He claimed he was 
told by doctors that he lost hearing in his left ear in Saudi 
Arabia, and that when he came back Dr. Gardner told him he 
was losing high pitch in his ears.  He claimed his tinnitus 
started on active duty, and that he was also diagnosed with 
tinnitus with implications of vertigo after he returned from 
Saudi Arabia.  With regard to PTSD, he described incidents in 
service where he was driving a truck and came upon blown up 
tanks and buildings and saw dead bodies, and in one instance 
saw a person die right in front of him.  He testified that 
his unit moved around in Southwest Asia, and that he was in 
Iraq three days before the ground war started.  He testified 
he witnessed tanks shooting at a building and tanks shooting 
at each other. 

Analysis

The file shows that through correspondence, rating decisions, 
statements of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims for service connection for PTSD 
and for tinnitus.  Identified medical records have been 
obtained and VA examinations have been provided.  As to these 
claims, the Board finds that the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, and that his PTSD has been 
medically linked to alleged in-service stressor events.  

With regard to stressor events, the veteran has reported 
several in-service stressors, including seeing dead bodies, 
having bombs shooting overhead, being lost in the desert for 
one night after the ground war started, and transporting 
bombs and supplies into enemy territory.  The Board notes 
that the evidence of record does not support a finding that 
the veteran engaged in combat with the enemy, but rather it 
appears that the veteran was in a combat zone.  38 U.S.C.A. 
§ 1154(b); VAOPGCPREC 12-99 (explaining that the term 
"engaged in combat" does not apply to service in a "combat 
zone").  As the veteran is not shown to have engaged in 
combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

While all of the claimed service stessors are not verified, 
there is evidence tending to corroborate some of them.  
Records received from USASCRUR tend to support the veteran's 
contentions that bombs were shooting overhead and that they 
witnessed dead bodies, and the veteran has submitted several 
buddy statements which corroborate his claim that he was lost 
one night in the desert in enemy territory.  There appears to 
be satisfactory credible supporting evidence to establish a 
service stressor for PTSD, even if a stressor is not proven 
with absolute certainty.  See Pentecost v. Principi, 16 
Vet.App. 124 (2002).  

In sum, all elements for service connection for PTSD have 
been established, and service connection for PTSD is granted.  
The benefit-of-the-doubt rule has been considered in this 
decision. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Tinnitus

The veteran claims he has had tinnitus since his 1990-1991 
active duty.  Service medical records show no complaints or 
findings of tinnitus.  Post-service medical records from 1994 
show complaints of hearing loss, and a medical record from 
2000 shows a diagnosis of asymmetric sensorineural hearing 
loss with tinnitus.

The weight of the credible evidence indicates tinnitus was 
not present during the veteran's active duty or for years 
after, and there is no competent medical evidence to link 
current tinnitus to service.  As a layman the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of current tinnitus.  Espiritu v. Dersinski, 2 Vet.App. 492 
(1992).  The Board concludes that tinnitus was not incurred 
in or aggravated by service.  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.






ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

